DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It was agreed that the previous Office Action mailed 4/7/2022 erroneously addressed the subject matter of originally filed claims 1-20.
Therefore, the action set forth below with respect to claims 21-40 is NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 24, 29 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kare et al (USPAP 2004/0178329).
With respect to claim 21, Kare et al disclose: A system [ taught by figure 1 ] comprising: an opaque material that defines a plurality of apertures [ paragraph [0049] teaches an opaque mask (27) having a plurality of apertures (29) ]; a lens disposed relative to a scene, wherein the lens focuses light from the scene onto the plurality of apertures [ the lens (12) focuses light onto assembly (14) ]; a plurality of light detector arrays [ taught by detector arrays (18) ]; and a plurality of waveguides, wherein each waveguide of the plurality of waveguides optically couples a respective aperture of the plurality of apertures with a corresponding light detector of the plurality of light detector arrays [ taught by optical fibers (16) ].
Claim 22 is anticipated in that the optical fibers (16) – a component that guides light via internal reflection – guide light from the imaged scene to the detector arrays (18).
Claim 24 is anticipated by the first input side and second output side of the optical fibers (16).
With respect to claim 29, Kare et al disclose: A method comprising: focusing, via a lens disposed relative to a scene, light from the scene onto a plurality of apertures [ taught by the lens (12) in figure 1 focusing light onto a mask (27) having a plurality of apertures (29) ]; receiving, by each waveguide of a plurality of waveguides, a respective portion of the light from the scene via a respective aperture of the plurality of apertures [ taught by light being input to the fibers (16) ]; and guiding, by each waveguide of the plurality of waveguides, the respective portion of the light from scene toward a corresponding light detector array of a plurality of light detector arrays by total internal reflection [ the optical fibers (16)  – being a component that guides light via internal reflection – guide light to the detector arrays (18) ].
Claim 33 is anticipated because the optical fibers (16) guide light from a first input end to a second output end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al (USPAP 2004/0178329) in view of Luo (USPAP 2003/0010904).
Claims 25 and 34 differ from Kare et al by reciting each waveguide uses a mirror to reflect light to a detector.
It is noted that an embodiment in figure 5B of Kare et al suggests using a mirror (34) to reflect light output from fiber (16) to detector (18).
Because Kare et al suggests using an angled mirror to reflect light to a detector, a person of ordinary skill in the art would have been cognizant of other means to perform this function, such a disclosed by figure 4 of Luo wherein the reflective surface (100) is incorporated into the fiber – an advantage being a more compact structure.
Claims 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al (USPAP 2004/0178329) in view of Liu (2016/0363669).

With respect to claim 35, Kare et al disclose: A light detection and ranging (LIDAR) device comprising: a LIDAR transmitter that illuminates a scene; and a LIDAR receiver that receives light reflected by one or more objects within the scene, wherein the LIDAR receiver comprises: a plurality of apertures [ paragraph [0049] teaches an opaque mask (27) having a plurality of apertures (29) ]; a lens disposed relative to the scene, wherein the lens focuses light from the scene onto the plurality of apertures [ lens (12) focuses light onto assembly (14) ]; a plurality of light detector arrays [ taught by detector arrays (18) ]; and a plurality of waveguides [ taught by optical fibers (16) ], wherein each waveguide of the plurality of waveguides optically couples a respective aperture of the plurality of apertures with a corresponding light detector of the plurality of light detector arrays [ figure 1 shows the optical fibers (16) coupling light to detector arrays (18) ].
Kare et al does not explicitly teach that their light reception optics used in a light detection and ranging (LIDAR) device comprising: a LIDAR transmitter that illuminates a scene; and a LIDAR receiver that receives light reflected by one or more objects within the scene.
However, figure 2A of Liu teaches that it was a conventional practice to use collection optics in a LIDAR comprising transmission optics (100) and a receiver (300).
Therefore, claim 35 would have been obvious because it merely recites a use known before the time of filing of the present application for the reception optics disclosed by Kare et al.
Claim 36 is taught by the optical fibers (16) disclosed by Kare et al.
Claim 38 is taught by the input and output ends of the optical fibers (16) disclosed by Kare et al.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al (USPAP 2004/0178329) in view of Liu (2016/0363669), as applied to claim 35 above, and further in view of Hinderling et al (EP 3438699 A1).
Claims 39 and 40 differ from the combination of Kare et al (USPAP 2004/0178329) in view of Liu (2016/0363669), as applied to claim 35 above, by specifying the use of an SPAD array as the light detection elements.
Because the LIDAR configuration set forth by figure 2 of Liu would have required a skilled artisan to use known technology for the light detectors (310), they would have known before the time of filing of the present application that SPADs meet this function, as shown by page 4 of the translation of Hinderling et al:
“…The invention relates to a distance meter, in particular for use in a laser scanner, tachymeter, Profiler, laser tracker, LIDAR meter, or handheld distance meter, for a distance measurement to a target point, with a transmitter configured to generate a directional, in particular collimated, transmission beam for a single-point measurement to the target point, in particular a pulsed laser measuring beam, a receiver configured to detect at least part of the transmission beam returning from the target point, hereinafter called receiving beam, and a computing unit configured to derive a distance to the target point based on the received beam. According to the present invention, the receiver for detecting the receiving beam has an optoelectronic sensor based on an array of microcells, in particular wherein the sensor is configured as an array of single photon avalanche photodiodes (SPAD array), and the receiver and the arithmetic unit are configured in this way in that a set of individually readable sections of the receiver can be defined…”
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kare et al (USPAP 2004/0178329) in view of Hinderling et al (EP 3438699 A1).
Claims 27 and 28 differ from Kare et al (USPAP 2004/0178329) by specifying the use of an SPAD array as the light detection elements.
Because the LIDAR configuration set forth by figure 1 of Kare et al would have required a skilled artisan to use known technology for the light detectors (18), they would have known before the time of filing of the present application that SPADs meet this function, as shown by page 4 of the translation of Hinderling et al:
“…The invention relates to a distance meter, in particular for use in a laser scanner, tachymeter, Profiler, laser tracker, LIDAR meter, or handheld distance meter, for a distance measurement to a target point, with a transmitter configured to generate a directional, in particular collimated, transmission beam for a single-point measurement to the target point, in particular a pulsed laser measuring beam, a receiver configured to detect at least part of the transmission beam returning from the target point, hereinafter called receiving beam, and a computing unit configured to derive a distance to the target point based on the received beam. According to the present invention, the receiver for detecting the receiving beam has an optoelectronic sensor based on an array of microcells, in particular wherein the sensor is configured as an array of single photon avalanche photodiodes (SPAD array), and the receiver and the arithmetic unit are configured in this way in that a set of individually readable sections of the receiver can be defined…”

Allowable Subject Matter
Claims 23, 26, 30-32 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645